Citation Nr: 1208423	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  06-31 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability, to include as secondary to the service-connected left ear hearing loss disability.

2.  Entitlement to an increased (compensable) evaluation for left ear hearing loss disability.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1954 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision by the RO which denied an increased rating for left ear hearing loss disability, and a December 2007 decision which denied service connection for right ear hearing loss disability.  

In June 2009, a hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration.

In October 2009 and June 2011, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in July 2010 and November 2011 supplemental statements of the case (SSOCs).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed right ear hearing loss disability and his military service or his service-connected left ear hearing loss disability.

2.  The competent and credible evidence of record indicates that the Veteran's left ear hearing loss disability is currently manifested by no more than level II hearing impairment.

3.  The evidence does not show that the Veteran's service-connected left ear hearing loss disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for right ear hearing loss disability, to include as secondary to service-connected left ear hearing loss disability, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2011).

2.  The criteria for the assignment of a compensable disability rating for left ear hearing loss disability are not met.  See 38 U.S.CA. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2011).

3.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a compensable disability rating for left ear hearing loss disability as well as entitlement to service connection for right ear hearing loss disability, to include as secondary to the service-connected left ear hearing loss disability.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in October 2009 and June 2011, the Board remanded these claims and ordered the AMC to obtain all pertinent medical records pertaining to the Veteran's bilateral hearing loss disability as well as schedule the Veteran for a VA audiological examination and associate a report of the examination and opinion with the Veteran's claims folder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC mailed a letter to the Veteran in December 2009 requesting that he provide names and addresses of all medical providers who treated him for his hearing loss disability.  Further, the Veteran was provided a VA audiological examination in February 2010 with an addendum dated July 2011, and a report of the examination has been associated with the Veteran's claims folder.  The Veteran's left ear hearing loss disability and right ear hearing loss disability claims were readjudicated via the July 2010 and November 2011 SSOCs.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by letters mailed in May 2006 and October 2007, prior to the initial adjudication of his left ear hearing loss disability and right ear hearing loss disability claims, respectively.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran and his wife, service treatment records, a magazine article, and VA treatment records.  

The Veteran was afforded VA audiological examinations in June 2006, June 2007, February 2010, and September 2011.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's left ear hearing loss disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that although the Veteran's claims folder was available during the June 2007, February 2010, and September 2011 VA audiological examinations, it was not available during the June 2006 VA audiological examination.  However, such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his history of hearing loss.  An audiological examination was then performed that addressed all the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.
The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He was afforded a hearing before the undersigned Veterans Law Judge in June 2009.

Accordingly, the Board will proceed to a decision as to the issues on appeal.

Service connection for right ear hearing loss disability

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2011).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran is claiming entitlement to service connection for right ear hearing loss disability, which he contends is due to his military service and left ear hearing loss disability.  See, e.g., the Veteran's claim for VA benefits dated in August 2007.

As detailed above, in order to establish service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury or evidence of a service-connected disability; and (3) evidence of a nexus between (1) and (2).  See Hickson and Wallin, both supra.

As to element (1), it is undisputed that the Veteran is currently diagnosed with a right ear hearing loss disability, as is evidenced by the report of the February 2010 VA audiological examination.  Puretone threshold during the February 2010 examination was in excess of 40 dB in the right ear at 2000 Hz, 3000 Hz, and 4000 Hz.  Accordingly, the Veteran met the regulation criteria for a right ear hearing disability under 38 C.F.R. § 3.385.  Hickson/Wallin element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board will address disease and injury separately.

Concerning in-service disease, a review of the Veteran's service treatment records reveals no evidence of a right ear hearing loss disability.  Whispered voice testing conducted during the Veteran's September 1954 enlistment examination was 15/15 in his right ear.  

Pure tone thresholds, in decibels, were as follows for the February 1974 retirement audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
20
5

Additionally, the record does not reflect medical evidence showing any manifestations of right ear hearing loss disability during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings of a right ear hearing loss disability until September 1994 (more than 15 years after his separation from active service) that are consistent with a right ear hearing loss disability.  Accordingly, Hickson element (2) is not met with respect to disease.

With respect to in-service injury, the Veteran maintains that he developed right ear hearing loss disability in service from being exposed to loud noise while serving in the United States Air Force.  See the March 2010 Board hearing transcript, pgs. 5-7.  The Veteran served on active duty from September 1954 to September 1974.  His DD Form 214 reflects that his military occupational specialty was a photoprocessing technician.  As indicated above, his service treatment records are negative for any history, treatment, or diagnosis of a right ear hearing loss disability.  Nonetheless, pursuant to the provisions of 38 U.S.C.A. § 1154(a), the Board finds that the circumstances of the Veteran's service, including military training as a photoprocessing technician, would be consistent with exposure to loud noise in service.  This is sufficient to satisfy Hickson element (2), in-service injury.

Wallin element (2) has been met; the Veteran is service connected for left ear hearing loss disability. 

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's current right ear hearing loss disability is not related to his military service or his service-connected left ear hearing loss disability.

Specifically, the Veteran was afforded a VA audiological examination in February 2010.  In addition to the results of a current audiological examination, the VA examiner considered the Veteran's history of bilateral hearing loss.  Despite the Veteran's in-service noise exposure, the audiologist concluded that the "[V]eteran's right ear hearing loss is less likely as not a result of noise exposure during military service or secondary to the service-connected hearing loss of the left ear."  He further concluded in a July 2011 addendum that the "[V]eteran's right ear hearing loss is less likely as not a result of, or aggravated by, his left ear hearing loss."  The audiologist's rationale for his conclusions was based on examination of the Veteran and review of his claims folder.  He specifically noted that the Veteran's February 1974 separation audiological examination was within normal limits, subsequent audiometric testing of the right ear in 1981 was also within normal limits, and there was no indication of a right ear hearing loss disability until 1994.  Additionally, he noted that the Veteran's February 1974 separation examination as well as the 1981 audiological examination indicated a mild left ear hearing loss, and following the 1994 audiological examination, subsequent examinations revealed a gradual progressive bilateral hearing loss.  Based on the absence of a right ear hearing loss disability for 20 years after discharge from service and 20 years after the initial documentation of a left ear hearing loss disability, the VA examiner indicated that the Veteran's right ear hearing loss disability is not related to his military service or defective hearing of his left ear. 

The February 2010 VA audiological examination report and July 2011 addendum appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the February 2010 VA examiner's opinion appears to be consistent with the Veteran's medical history, which is absent any symptomatology of a right ear hearing loss disability for several years after service and his service records which do not appear to show any threshold shifting between the time that the Veteran entered active duty and the time he was separated from active duty.     

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board observes that the Veteran's wife submitted a statement in June 2006 which documents the Veteran's hearing loss symptomatology.  The Board notes that the Veteran and his wife, while entirely competent to report his symptoms both current and past (including difficulty hearing), has presented no probative clinical evidence of a nexus between his right ear hearing loss disability and his military service or service-connected left ear hearing loss disability.  The Board finds that the Veteran and his wife as a lay people are not competent to associate any of his claimed symptoms to acoustic trauma during service or his service-connected left ear hearing loss disability.  That is, the Veteran and his wife are not competent to opine on matters such as the etiology of his current right ear hearing loss disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran or his wife have the medical training to render medical opinions, the Board must find that their contention with regard to a medical nexus between his right ear hearing loss disability and his military service or service-connected left ear hearing loss disability to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran and his wife in support of his own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had a right ear hearing loss disability continually since service.  However, the first postservice evidence of complaint of, or treatment for, a right ear hearing loss disability is dated in September 1994.  See a September 1994 VA audiological examination report.  This was more than 15 years after the Veteran left service in September 1974.  Notably, a VA audiological treatment record dated in May 1978 documents the Veterans' complaints of left ear hearing loss only, and a VA audiological examination dated in May 1981 does not show a right ear hearing loss disability.    

While the Veteran is competent to report hearing loss in his right ear over the years since service, the Board notes that a right ear hearing loss disability was not reported at the time of his service discharge.  Moreover, as noted above, a VA audiological treatment record dated in May 1978 documents the Veterans' complaints of left ear hearing loss only, and a VA audiological examination dated in May 1981 does not show a right ear hearing loss disability.  The Board finds that the Veteran's current statements regarding a continuity of a right ear hearing loss disability since service are not credible.  His February 1974 separation examination from service, May 1978 VA treatment record, May 1981 VA audiological examination, and the February 2010 VA examination with July 2011 addendum contradict any current assertion that his current right ear hearing loss disability was manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for right ear hearing loss disability for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson/Wallin element (3) is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right ear hearing loss disability, to include as secondary to service-connected left ear hearing loss disability.  The benefit sought on appeal is accordingly denied.

Higher evaluation for left ear hearing loss disability

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2011); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2011).

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

As a general rule, if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation for hearing impairment, the non-service connected ear is assigned a Roman numeral designation of I for hearing impairment.  38 C.F.R. § 4.85(f) (2011).  If, however, hearing impairment in the  service-connected ear is itself compensable to a degree of 10 percent or more, and the nonservice-connected ear otherwise meets VA's definition of impaired hearing set forth in 38 C.F.R. § 3.385, then the evaluation of the Veteran's hearing  impairment proceeds as if both ears were service-connected.  38  C.F.R.                  § 3.383(a)(3) (2011). 

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran seeks a compensable disability rating for his left ear hearing loss disability, which is currently evaluated as noncompensable [zero percent disabling] under 38 C.F.R. § 4.86(a) (2011).

As was explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity in the left ear.

The Veteran was afforded a VA audiological examination in June 2006.  After examination of the Veteran, the VA examiner diagnosed the Veteran with mild to moderately severe sensorineural hearing loss.

The June 2006 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
65
65
70
57.5
LEFT
55
55
60
45
53.75


Speech discrimination scores at that time were 78 percent in the right ear and 90 percent in the left ear.  This examination yielded a numerical designation of II for the left ear (50-57 percent average puretone threshold, with between 84 and 90 percent speech discrimination).  Pursuant to the provisions of § 4.85(f), the non-service-connected right ear is assigned a Roman numeral designation of hearing impairment of I for the purposes of determining the rating for hearing impairment.  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment under Diagnostic Code 6100. 

The Veteran was provided a subsequent VA audiological examination in June 2007.  He reported that he had difficulty understanding speech in all situations.  After examination of the Veteran, the VA examiner diagnosed the Veteran with sloping sensorineural hearing loss.

The June 2007 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
65
70
70
60
LEFT
50
55
55
50
52.5


Speech discrimination scores at that time were 96 percent in the right ear and 92 percent in the left ear.  This examination yielded a numerical designation of I for the left ear (50-57 percent average puretone threshold, with between 92 and 100 percent speech discrimination), and level I hearing in the right ear.  38 C.F.R. 4.85(f) (2011).  Entering these numeric designations into Table VII, a noncompensable evaluation is warranted under Diagnostic Code 6100.  

The Board adds that at the June 2009 Board hearing, the Veteran stated that he had a harder time understanding some communication between himself and his wife as well as others.  He further stated that he has difficulty hearing others when using a cordless phone and when watching television, he must increase the volume.  See the June 2009 Board hearing transcript, pgs. 11-12.  Additionally, the Veteran's wife noted in a statement dated in June 2006 that she has noticed a decrease in the Veteran's ability to hear spoken words and sounds.  

The Veteran was also provided a VA audiological examination in February 2010.  After examination of the Veteran, the VA examiner diagnosed the Veteran with moderate to moderately severe sensorineural hearing loss.  The February 2010 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
55
65
70
52.5
LEFT
45
50
60
60
53.75


Speech discrimination scores at that time were 92 percent in the right and left ears.  This examination yielded a numerical designation of I for the left ear (50-57 percent average puretone threshold, with between 92 and 100 percent speech discrimination), and level I hearing in the right ear.  38 C.F.R. 4.85(f) (2011).  Entering these numeric designations into Table VII, a noncompensable evaluation is  warranted under Diagnostic Code 6100.  

The Veteran was afforded a VA audiological examination in September 2011.  The Veteran indicated that his hearing loss disability impacted his daily life, to include his employment, and he specifically reported difficulty understanding speech all the time, especially in background noise, as well as hearing his wife and television.  After examination of the Veteran, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.

The September 2011 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
60
70
70
58.75
LEFT
55
60
55
50
55


Speech discrimination scores at that time were 92 percent in the right and left ears.  This examination yielded a numerical designation of I for the left ear (50-57 percent average puretone threshold, with between 92 and 100 percent speech discrimination), and level I hearing in the right ear.  38 C.F.R. 4.85(f) (2011).  Entering these numeric designations into Table VII, a noncompensable evaluation is warranted under Diagnostic Code 6100.  

The Board notes that § 3.383(a)(3), which provides for the treatment of both ears together as if each were service-connected, is inapplicable in this case.  While the right ear meets VA's definition of hearing loss disability under § 3.385, hearing loss in the service-connected left ear is not compensable to a degree of 10 percent or greater.  The calculation of disability as if both ears were service connected is therefore not warranted in this case. 

The Board has considered the application of 38 C.F.R. § 4.86 (2011) [exceptional patterns of hearing impairment].  However, the Veteran's left ear hearing loss disability does not meet the criteria under that section.  More specifically, none of the Veteran's hearing tests of his left ear show a result of 30 dB or less at 1000 Hz, and none of them show a result of 70 dB or more at 2000 Hz, as would be required for application of Table IVA under 38 C.F.R. § 4.86(b).  The Board also notes that the June 2006, June 2007, February 2010, and September 2011 VA audiological examination reports do not show results of 35 dB or less in the right ear at 1000 Hz and 70 dB or greater at 2000 Hz.  In any event, as discussed above, pursuant to the provisions of § 4.85(f), the non-service-connected right ear is assigned a Roman numeral designation of hearing impairment of I for the purposes of determining the rating for hearing impairment.  Further, the Veteran also does not meet the criteria for 38 C.F.R. § 4.86(a).  Each of the four specified frequencies are not all 55 dB or more in either ear in any audiological examination.

In short, the competent and credible evidence does not support an increased disability evaluation for the Veteran's left ear hearing loss disability under the pertinent criteria.

The Board has no reason to doubt that the Veteran experiences hearing loss.  Indeed, the presence of hearing loss is a prerequisite for service connection.  
See 38 C.F.R. § 3.385 (2011).  With respect to the assignment of an increased disability rating, however, the question that must be answered is whether the schedular criteria have been met.  These criteria are specific and, as explained above, the Veteran's left ear hearing loss disability is not of sufficient severity to warrant a compensable disability rating.  See Lendenmann, 3 Vet. App. at 349.

Thus, the medical evidence of record indicates that the disability rating has been correctly assigned by the RO.  The Board thus finds that the Veteran's left ear hearing loss disability was properly assigned a noncompensable disability rating under Diagnostic Code 6100.  For these reasons, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a compensable disability rating for his left ear hearing loss disability.

In Hart, supra, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  
In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no evidence to support a finding that the Veteran's left ear hearing loss disability was more or less severe during the appeal period.  Specifically, as discussed above, the June 2006, June 2007, February 2010, and September 2011 VA examination reports, as well as VA treatment records, indicate that the Veteran's left ear hearing loss disability has remained relatively consistent throughout the period.  As such, there is no basis for awarding the Veteran a compensable disability rating for any time from March 2005 to the present. 

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected left ear hearing loss disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See VAOPGCPREC 6-96.  The RO appears to have considered the Veteran's claim under C.F.R. § 3.321(b)(1) because that regulation was included in the August 2006 Statement of the Case.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability rating at issue.

The Court in Martinak v. Nicholson, 21 Vet. App. 447 (2007) held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.

The Board observes that the June 2007 VA examiner noted the Veteran's report that his hearing loss disability makes it difficult for him to understand speech in all situations.  Further, the September 2011 VA examiner noted the Veteran's complaints that his hearing loss disability impacted his daily life, to include his employment, and he specifically reported difficulty understanding speech all the time, especially in background noise, as well as hearing his wife and television. While the June 2006 and February 2010 VA examiners did not specifically address the functional effects caused by the Veteran's left ear hearing loss disability, the Board finds that no prejudice results to the Veteran and, as such, the Board may proceed with a decision.  Crucially, other evidence of record adequately addresses this matter.  Specifically, the Veteran testified at the June 2009 Board hearing that he had a harder time understanding some communication between himself and his wife as well as others.  He also stated that he has difficulty hearing others when using a cordless phone and when watching television, he must increase the volume.  See the June 2009 Board hearing transcript, pgs. 11-12.  Moreover, the Veteran's wife noted in a statement dated in June 2006 that she has noticed a decrease in the Veteran's ability to hear spoken words and sounds.  

Therefore, while the June 2006 and February 2010 VA examinations are defective under Martinak, the Board finds that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran is currently retired.  See a VA examination report dated in February 2003.  There is nothing in the record to indicate that the Veteran's service-connected left ear hearing loss disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired]. 

In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  There is no evidence to suggest, nor does the Veteran so contend, that he has required hospitalization as a result of his left ear hearing loss disability.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that his service-connected left ear hearing loss disability renders him unable to obtain substantially gainful employment.  Accordingly, the issue of TDIU has not been raised in this case.  


ORDER

Entitlement to service connection for right ear hearing loss disability, to include as secondary to the service-connected left ear hearing loss disability is denied.

Entitlement to an increased (compensable) evaluation for left ear hearing loss disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


